UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1839


MILTON N. WARD, III,

                Plaintiff - Appellant,

          v.

UNITED STATES DEPARTMENT OF EDUCATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:13-cv-00695-D)


Submitted:   December 18, 2014            Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Milton N. Ward, III, Appellant Pro Se. Joshua Bryan Royster,
Thomas Gray Walker, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Milton N. Ward, III, appeals from the district court’s

order upholding the dismissal by the bankruptcy court of Ward’s

challenge       to   the    constitutionality         of    11   U.S.C.    § 523(a)(8)

(2012),     and      the    bankruptcy   court’s           determination    that     his

student loan debt is not dischargeable.                       We have reviewed the

record    and     find     no   reversible       error.     Accordingly,     we    grant

leave to proceed in forma pauperis and affirm for the reasons

stated by the district court.                Ward v. U.S. Dep’t of Educ., No.

5:13-cv-00695-D (E.D.N.C. June 18, 2014).                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                              AFFIRMED




                                             2